

SECURITIES PURCHASE AGREEMENT
 


       THIS SECURITIES PURCHASE AGREEMENT is entered into as of October 1, 2007
(this “Agreement”), by and among the sellers listed on Schedule A attached
hereto (collectively, the “Sellers” and individually each a “Seller”), on the
one hand, and each of the buyers identified on Schedule B attached hereto
(collectively, the “Buyers” and individually, each a “Buyer”). Each party to
this Agreement is referred to herein as a “Party,” and they are all referred to
collectively as “Parties.”
 
W I T N E S S E T H:
 
WHEREAS, the Sellers are the aggregate owners of 5,461,000 shares (the “Shares”)
of the common stock, par value $0.001 per share (the “Common Stock”), of
Driftwood Ventures, Inc., a Nevada corporation (the “Company”), which,
constitutes approximately 94% of the total outstanding shares of the Common
Stock of the Company on a fully-diluted basis immediately prior to the Closing
(as defined below); and
 
WHEREAS, the Sellers desire to sell and the Buyers desire to purchase from the
Sellers the Shares on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the Parties hereto
agree as follows:
 
ARTICLE I  
 
SALE AND PURCHASE OF SHARES
 
1.1  Incorporation of Recitals. The provisions and recitals set forth above are
hereby referred to and incorporated herein and made a part of this Agreement by
reference.
 
1.2  Sale and Purchase of Shares. Subject to the terms and conditions of this
Agreement, at the Closing, the Sellers hereby agree to sell to Buyers and Buyers
agree to purchase from the Sellers the Shares for an aggregate purchase price of
seven hundred fifty thousand dollars ($750,000) (the “Purchase Price”), pro rata
in proportion to the number of shares owned by such Seller, as set forth on
Schedule A attached hereto. On the Closing Date (as defined below), the Purchase
Price shall be delivered to the bank account of Darcy Krell, the Sellers’ duly
authorized representative for receipt of the Purchase Price for and on behalf of
the Sellers (the “Sellers Authorized Representative”), Tel: (604) 831-2739, at
the following bank:
 
 Bank:
 
 
Account Name:
Account #:
SWIFT BIC Address:
Bank of Montreal
595 Burrard Street
Vancouver, B.C., Canada V7X 1L7
D.K. Financial Consultants
00044610221
BOFMCAM2

 
1.3  Closing. Subject to the terms and conditions of this Agreement, the closing
of the transactions contemplated by this Agreement (the “Closing”) shall take
place on October 1, 2007 (the “Closing Date”). On the Closing Date, the Sellers
shall deliver to the Buyers: (a) stock certificate(s) evidencing the Shares in
negotiable form, duly endorsed in blank, or with stock transfer powers attached
thereto (the “Share Certificates”); (b) resignations of the officers and
directors of the Company and their written appointment of one or more persons
designated by Buyers as successor officers and directors; and (c) all corporate
documents (minutes, resolutions, agreements and contracts), bank accounts, check
books, common seals, memorandum and articles and amendments, etc. of the
Company. On the Closing Date, the Buyers shall deliver to the Sellers Authorized
Representative the Purchase Price for the purchase of the Shares.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4   Payments at Closing. On or before the Closing Date, the Company shall pay
and discharge all outstanding liabilities (collectively, “Company Liabilities”).
Such payments shall be made utilizing cash on hand on the Closing Date and the
Purchase Price. Giving effect to these payments, it is the parties’ intent that
the Company shall, on the Closing Date and as of the Closing, have no
liabilities and no assets.
 
ARTICLE II  
 
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 
Except as set forth under the corresponding section of the disclosure schedules
(the “Disclosure Schedules”) attached hereto as Exhibit A, which Disclosure
Schedules shall be deemed a part hereof, the Sellers hereby, jointly and
severally, represent and warrant to Buyer that now and as of the Closing:
 
2.1   Due Organization and Qualification; Subsidiaries; Due Authorization.
 
(a)  The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of its jurisdiction of formation, with full
corporate power and authority to own, lease and operate its business and
properties and to carry on its business in the places and in the manner as
presently conducted. The Company is duly qualified and in good standing as a
foreign corporation in each jurisdiction in which the properties owned, leased
or operated, or the business conducted, by it requires such qualification except
for any failure to qualify, which when taken together with all other failures to
qualify, is not likely to have a material adverse effect on the business of the
Company.
 
(b)  The Company does not have, and has never had, any subsidiaries and does not
own, directly or indirectly, any capital stock, equity or interest in any
corporation, firm, partnership, joint venture or other entity.
 
(c)  Sellers are the record and beneficial owner of their respective Shares and
have sole power and authority over the disposition of their respective Shares.
The Shares are free and clear of any liens, claims, encumbrances, and charges.
The Shares have not been sold, conveyed, encumbered, hypothecated or otherwise
transferred by Sellers except pursuant to this Agreement. Sellers have the legal
right to enter into and to consummate the transactions contemplated hereby and
otherwise to carry out their obligations hereunder. This Agreement constitutes
the valid and binding obligation of Sellers. The execution, delivery and
performance by the Sellers of this Agreement does not violate any contractual
restriction contained in any agreement which binds or affects or purports to
bind or affect the Sellers. No Seller is a party to any agreement, written or
oral, creating rights in respect of any of such Shares in any third party or
relating to the voting of its Common Stock. No Seller is a party to any
outstanding or authorized options, warrants, rights, calls, commitments,
conversion rights, rights of exchange or other agreements of any character,
contingent or otherwise, providing for the purchase, issuance or sale of any of
the Shares, and there are no restrictions of any kind on the transfer of any of
the Shares other than (a) restrictions on transfer imposed by the Securities Act
of 1933, as amended (the “Securities Act”) and (b) restrictions on transfer
imposed by applicable state securities or “blue sky” laws. Those creditors
listed in the Disclosure Schedules are the only individuals or entities with any
claims against the Company. Other than as set forth on the Disclosure Schedules,
the Company does not have any obligations or liabilities of any nature (matured
or unmatured, fixed or contingent).
 
 
 

--------------------------------------------------------------------------------

 
 
2.2   No Conflicts or Defaults. The execution and delivery of this Agreement by
the Sellers and the consummation of the transactions contemplated hereby do not
and shall not (a) contravene the Certificate of Incorporation or By-laws of the
Company or (b) with or without the giving of notice or the passage of time (i)
violate, conflict with, or result in a breach of, or a default or loss of rights
under, any material covenant, agreement, mortgage, indenture, lease, instrument,
commitment, arrangement, permit or license to which the Sellers or the Company
is a party or by which the Sellers or the Company is bound (each a “Contract”),
or any judgment, order or decree, or any federal, state or other statute, law,
ordinance, rule or regulation to which the Sellers or the Company is subject,
(ii) result in the creation of, or give any party the right to create, any
mortgage, security interest, lien, charge, easement, lease, sublease, covenant,
option, claim, restriction or encumbrance or any other right or adverse interest
(“Liens”) upon any of the properties or assets of the Company, (iii) terminate
or give any party the right to terminate, amend, abandon or refuse to perform,
any Contract to which the Sellers or the Company is a party or by which the
Company’s assets are bound, or (iv) accelerate or modify, or give any party the
right to accelerate or modify, the time within which, or the terms under which,
the Sellers or the Company is to perform any duties or obligations or receive
any rights or benefits under any material agreement, arrangement or commitment
to which it is a party.
 
2.3   Capitalization. On the Closing Date, the authorized capital stock of the
Company consists of 75,000,000 shares of Common Stock, par value $0.001 per
share, of which 5,807,000 shares are, as of the date hereof, issued and
outstanding (the “Company Shares”). The Company has no issued and outstanding
shares of preferred stock. All of the Company Shares are duly authorized,
validly issued, fully paid and nonassessable, and have not been issued in
violation of any purchase option, call option, right of first refusal,
preemptive right, subscription right, or any similar right of stockholders. The
Company Shares are not, and the Shares are not and will not be as of the
Closing, subject to any preemptive or subscription right. There is no
outstanding voting trust agreement or other Contract, agreement, arrangement,
option, warrant, call, commitment or other right of any character obligating or
entitling the Company to issue, sell, redeem or repurchase any of its
securities, and there is no outstanding security of any kind convertible into or
exchangeable for the Common Stock of the Company, nor has the Company, or any of
its agents orally agreed to issue any of the foregoing. There are no declared or
accrued unpaid dividends with respect to any shares of the Company’s Common
Stock. There are no agreements, written or oral, between the Company and any of
its stockholders or among any stockholders relating to the acquisition
(including without limitation rights of first refusal or preemptive rights), or
disposition, or registration under the Securities Act or voting of the capital
stock of the Company. There are no outstanding shares of Common Stock that are
subject to vesting. The Company has no capital stock other than the Common Stock
authorized, issued or outstanding.
 
2.4   Financial Statements.
 
.  (a)SEC Documents. The Sellers hereby make reference to the following
documents filed with the United States Securities and Exchange Commission (the
“SEC”), as posted on the SEC’s website, www.sec.gov: (collectively, the “SEC
Documents”): (a) Registration of Securities Of Small Business Issuers on Form
SB-2 as filed on May 12, 2005 and all amendments thereto; (b) Annual Report on
Form 10-KSB for the period ended December 31, 2006; and (c) Quarterly Reports on
Form 10-QSB for the periods ended June 30, 2006, September 30, 2006, March 31,
2007, and June 30, 2007 and all amendments thereto. The SEC Documents constitute
all of the documents and reports that the Company was required to file with the
SEC pursuant to the Securities Act of 1933, as amended (“Securities Act”), and
the Securities Exchange Act of 1934, as amended (“Exchange Act”), and the rules
and regulations promulgated thereunder by the SEC. The financial statements
included in the SEC Documents include copies of the balance sheets of the
Company at December 31, 2006, and the related statements of operations and
stockholders’ cash flows for the fiscal years then ended, including the notes
thereto, as audited by Dale Matheson Carr-Hilton Labonte LLP, Chartered
Accounts, certified, independent accountants, and the balance sheet of the
Company at March 31, 2007 and June 30, 2007 and the related statements of
operations and stockholders’ cash flows for the three and six-month periods,
respectively, then ended prepared by the Company’s management (all such
statements being referred to collectively as the “Company Existing Financial
Statements”). All the Company Existing Financial Statements, together with the
notes thereto, have been prepared in accordance with U.S. generally accepted
accounting principles applied on a basis consistent throughout all periods
presented. These Company Existing Financial Statements present fairly the
financial position of the Company as of the dates and for the periods indicated.
The books of account and other financial records of the Company have been
maintained in accordance with U.S. GAAP.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Since the date of the latest Company Existing Financial Statements (the
“Most Recent Date”), there has been no material adverse change in the condition,
financial or otherwise, net worth, prospects or results of operations of the
Company. Without limiting the foregoing, since the Most Recent Date:
 
(i)  the Company has not sold, leased, transferred or assigned any of its
assets, tangible or intangible, other than in the ordinary course of business;
 
(ii)  the Company has not entered into any agreement, Contract, commitment,
lease or license (or series of related agreements, Contracts, commitments,
leases and licenses);
 
(iii)  no party (including the Company) has accelerated, terminated, modified or
canceled any agreement, Contract, lease or license (or series of related
agreements, Contracts, leases and licenses) to which the Company is a party or
by which the Company or its assets are bound;
 
(iv)  the Company has not made any capital expenditure (or series of related
capital expenditures) of whatever nature;
 
(v)  the Company has not made any capital investments in, any loans to, or any
acquisitions of the securities or assets of any other person (or a series of
related capital investments, loans and acquisitions);
 
(vi)  declared or paid any dividends or made any other distribution to its
stockholders whether or not upon or in respect of any shares of its capital
stock;
 
(vii)  redeemed or otherwise acquired any shares of its capital stock (except
upon the exercise of outstanding options) or any option, warrant or right
relating thereto;
 
(viii)  the Company has not issued any notes, bonds or other debt securities, or
created, incurred, assumed or guaranteed any liabilities, obligations or
indebtedness for borrowed money or capitalized lease obligation;
 
(ix)  the Company has not canceled, compromised, waived or released any right or
claim (or series of related rights and claims) or material indebtedness;
 
(x)  the Company has not made any loans to, or entered into any other
transactions with, any of its directors, officers, or employees; and
 
(xi)  the Company has not committed to do any of the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 


2.5   Further Financial Matters. The Company does not have any (a) assets of any
kind or (b) liabilities or obligations, whether secured or unsecured, accrued,
determined, absolute or contingent, asserted or unasserted or otherwise, which
are required to be reflected or reserved in a balance sheet or the notes thereto
under generally accepted accounting principles, and which are not reflected in
the Company Existing Financial Statements.
 
2.6   Taxes. The Company has filed all United States federal, state, county,
local and foreign, national, provincial and local returns and reports which were
required to be filed on or prior to the Closing Date hereof in respect of all
income, withholding, franchise, payroll, excise, property, sales, use,
value-added or other taxes or levies, imposts, duties, license and registration
fees, charges, assessments or withholdings of any nature whatsoever (together,
“Taxes”), and has paid all Taxes (and any related penalties, fines and interest)
which have become due pursuant to such returns or reports or pursuant to any
assessment which has become payable, or, to the extent its liability for any
Taxes (and any related penalties, fines and interest) has not been fully
discharged, the same have been properly reflected as a liability on the books
and records of the Company and adequate reserves therefor have been established.
All such returns and reports filed on or prior to the date hereof have been
properly prepared and are true, correct (and to the extent such returns reflect
judgments made by the Company, as the case may be, such judgments were
reasonable under the circumstances) and complete in all material respects. The
amount shown on the Company’s most recent balance sheet in the Company Existing
Financial Statements as provision for taxes is sufficient in all material
respects to pay all accrued and unpaid federal, state, local and foreign taxes
for the period then ended and all prior periods. No tax return or tax return
liability of the Company has been audited or, is presently under audit. The
Company has not given or been requested to give waivers of any statute of
limitations relating to the payment of any Taxes (or any related penalties,
fines and interest). There are no claims pending or, to the knowledge of the
Sellers, threatened, against the Company for past due Taxes. All payments for
withholding taxes, unemployment insurance and other amounts required to be paid
for periods prior to the date hereof to any governmental authority in respect of
employment obligations of the Company, including, without limitation, amounts
payable pursuant to the Federal Insurance Contributions Act, have been paid or
shall be paid prior to the Closing and have been duly provided for on the books
and records of the Company and in the Company Existing Financial Statements. All
such amounts and penalties are set forth in the Company’s most recent balance
sheet in the Company Existing Financial Statements.
 
2.7   Indebtedness; Contracts; No Defaults; Liabilities.
 
(a) The Company has no instruments, agreements, indentures, mortgages,
guarantees, notes, commitments, accommodations, letters of credit or other
arrangements or understandings, whether written or oral, to which the Company is
a party.
 
(b) Neither the Company, nor, to the Sellers’ knowledge, any other person or
entity, is in breach of, or in default under any Contract, agreement,
arrangement, commitment or plan to which the Company is a party, and no event or
action has occurred, is pending or is threatened, which, after the giving of
notice, passage of time or otherwise, would constitute or result in such a
breach or default by the Company or, to the knowledge of the Sellers, any other
person or entity. The Company has not received any notice of default under any
Contract, agreement, arrangement, commitment or plan to which it is a party,
which default has not been cured to the satisfaction of, or duly waived by, the
party claiming such default on or before the date hereof.
 
(c) Other than the Company Liabilities set forth on Schedule C, which shall be
paid off immediately upon the closing, the Company has no liabilities.
 
 
 

--------------------------------------------------------------------------------

 


2.8   Real Property. The Company does not own or lease any real property.
 
2.9   Compliance.
 
(a)  The Company is not conducting its respective business or affairs in
violation of any applicable federal, state or local law, ordinance, rule,
regulation, court or administrative order, decree or process, or any requirement
of insurance carriers. The Company has not received any notice of violation or
claimed violation of any such law, ordinance, rule, regulation, order, decree,
process or requirement.


(b)  The Company is in compliance with all applicable federal, state, local and
foreign laws, rules and regulations. There are no claims, notices, actions,
suits, hearings, investigations, inquiries or proceedings pending or, to the
knowledge of the Sellers, threatened against the Company, and there are no past
or present conditions that the Company has reason to believe are likely to give
rise to any liability or other obligations of the Company under any
circumstances.


2.10  Permits and Licenses. The Company has all certificates of occupancy,
rights, permits, certificates, licenses, franchises, approvals and other
authorizations as are reasonably necessary to conduct its business and to own,
lease, use, operate and occupy its assets, at the places and in the manner now
conducted and operated. The Company has not received any written or oral notice
or claim pertaining to the failure to obtain any material permit, certificate,
license, approval or other authorization required by any federal, state or local
agency or other regulatory body, the failure of which to obtain would materially
and adversely affect its business.
 
2.11         Litigation.
 
(a)  There is no claim, dispute, action, suit, inquiry, proceeding or
investigation pending or, to the knowledge of the Sellers, threatened, against
or affecting the business of the Company, or challenging the validity or
propriety of the transactions contemplated by this Agreement, at law or in
equity or admiralty or before any federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, nor has
any such claim, dispute, action, suit, proceeding or investigation been pending
or threatened during the 12 month period preceding the date hereof;
 
(b)  There is no outstanding judgment, order, writ, ruling, injunction,
stipulation or decree of any court, arbitrator or federal, state, local, foreign
or other governmental authority, board, agency, commission or instrumentality,
against or affecting the business of the Company; and
 
(c)  The Company has not received any written or verbal inquiry from any
federal, state, local, foreign or other governmental authority, board, agency,
commission or instrumentality concerning the possible violation of any law, rule
or regulation or any matter disclosed in respect of its business.
 
2.12   Insurance. The Company does not currently maintain any form of insurance.
 
2.13    Articles of Incorporation and By-laws; Minute Books. Copies of the
Company’s Articles of Incorporation and its By-laws have been provided to the
Buyer. Such copies of the Articles of Incorporation and By-laws (or similar
governing documents) of the Company, and all amendments to each as provided are
true, correct and complete. The minute books of the Company as forwarded to the
Buyer contain true, correct and complete records of all meetings and consents in
lieu of meetings of its Board of Directors (and any committees thereof), or
similar governing bodies, since the time of its organization. The stock books of
the Company as forwarded to the Buyer are true, correct and complete.
 
 
 

--------------------------------------------------------------------------------

 
 
2.14    Employee Benefit Plans. The Company does not maintain, nor has the
Company maintained in the past, any employee benefit plans (“as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)), or any plans, programs, policies, practices, arrangements or
contracts (whether group or individual) providing for payments, benefits or
reimbursements to employees, officers or consultants of the Company, former
employees, officers or consultants of the Company, their beneficiaries and
dependents under which such employees, officers or consultants, former
employees, officers or consultants, their beneficiaries and dependents are
covered through an employment relationship with the Company, any entity required
to be aggregated in a controlled group or affiliated service group with the
Company for purposes of ERISA or the Internal Revenue Code of 1986 (the “Code”)
(including, without limitation, under Section 414(b), (c), (m) or (o) of the
Code or Section 4001 of ERISA, at any relevant time (“Benefit Plans”).
 
2.15         Patents; Trademarks and Intellectual Property Rights. The Company
does not own or possess any patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information, Internet web site(s) or
proprietary rights of any nature. The business conducted by the Company has not
and will not cause the Company to infringe or violate any of the patents,
trademarks, service marks, trade names, copyrights, mask-works, licenses, trade
secrets, processes, data, know-how or other intellectual property rights of any
other person.
 
2.16         Brokers. The Company or the Sellers have not agreed to or incurred
any obligation or other liability that could be claimed against the Company,
Sellers or Buyers or any other person for any finder’s fee, brokerage commission
or similar payment, other than as set forth in a Financial Services Agreement
between Trinad Capital Master Fund, Ltd. and RP Capital, LLC.
 
2.17         Affiliate Transactions. No officer, director, employee or other
affiliate of the Company (or any of the relatives or affiliates of any of the
aforementioned persons) is a party to any agreement, Contract, commitment or
transaction with the Company or affecting the business of the Company, or has
any interest in any property, whether real, personal or mixed, or tangible or
intangible, used in or necessary to the Company which will subject the Company
to any liability or obligation from and after the Closing Date.
 
2.18         Quotation on OTCBB. The Company’s Common Stock is currently
eligible for quotation on the OTC Bulletin Board (the “Bulletin Board”), and the
Company has not received any notices that its Common Stock will not be eligible
for quotation on the Bulletin Board.
 
2.19         Compliance. The Company has complied with the requirements of the
Exchange Act and the Securities Act, and is current in its filings under the
Exchange Act and the Securities Act.
 
2.20         Filings. None of the filings made by the Company under the Exchange
Act or the Securities Act contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made, in
light of the circumstances under which they were made, not misleading.
 
2.21          Consents. Other than any applicable Current Report on Form 8-K
under the Exchange Act, any Section 13(a) or 15(d) filings and the Information
Statement contemplated by Section 4.1(b) hereof, no consent, waiver, approval,
order or authorization of, or registration, declaration or filing with, any
court, administrative agency or commission or other federal, state, county,
local or other foreign governmental authority, instrumentality, agency or
commission (“Governmental Entity”) is required by or with respect to the Sellers
in connection with the execution and delivery of this Agreement and any related
agreements to which the Sellers are a party or the consummation of the
transactions contemplated hereby and thereby, except for such consents, waivers,
approvals, orders, authorizations, registrations, declarations and filings as
may be required under applicable securities laws.
 
 
 

--------------------------------------------------------------------------------

 
 
2.22         Schedules. All lists or other statements, information or documents
set forth in, or attached to any Schedule provided pursuant to this Agreement or
delivered hereunder shall be deemed to be representations and warranties by the
Company with the same force and effect as if such lists, statements, information
and documents were set forth herein. Any list, statement, document or any
information set forth in, or attached to any Schedule provided pursuant to this
Agreement or delivered hereunder shall not be deemed to constitute disclosure
for the purposes of any other Schedule provided pursuant to this Agreement
unless specific cross reference is made and shall survive after closing.
 
2.23         Environmental Matters. The Company has never: (i) operated any
underground storage tanks at any property that the Company has at any time
owned, operated, occupied or leased; or (ii) illegally released any material
amount of any substance that has been designated by any Governmental Entity or
by applicable foreign, federal, state, or local law to be radioactive, toxic,
hazardous or otherwise a danger to health or the environment, including, without
limitation, PCBs, asbestos, petroleum, and urea-formaldehyde and all substances
listed as hazardous substances pursuant to the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, or defined as a
hazardous waste pursuant to the United States Resource Conservation and Recovery
Act of 1976, as amended, and the regulations promulgated pursuant to said laws),
but excluding office and janitorial supplies properly and safely maintained.
 
2.24         Representations and Warranties. The representations and warranties
of the Sellers included in this Agreement and any list, statement, document or
information set forth in, attached to any Schedule provided pursuant to this
Agreement or delivered hereunder, are true and complete in all material respects
and do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated herein or therein or necessary to make the
statements contained herein or therein not misleading, under the circumstance
under which they were made and shall survive after closing as set forth herein.
 
ARTICLE III  
 
REPRESENTATIONS AND WARRANTIES OF THE BUYERS
 
Each of the Buyers hereby represents and warrants to the Company, severally and
not jointly, that now and as of the Closing:
 
3.1           Authority Relative to this Agreement. Such Buyer has the requisite
power and/or authority to enter into this Agreement and carry out his/her
obligations hereunder. This Agreement has been duly and validly executed and
delivered by the Buyer and constitutes a valid and binding obligation of the
Buyer, enforceable in accordance with its terms, except as such enforcement may
be limited by bankruptcy, insolvency or other similar laws affecting the
enforcement of creditors' rights generally or by general principles of equity.
 
3.2           Buyer Representation Regarding the Securities. Such Buyer
understands that the Shares are “restricted securities” and have not been
registered under the Securities Act or any applicable state securities law and
such Buyer is acquiring the Shares as principal for its own account and not with
a view to or for distributing or reselling such Shares or any part thereof, has
no present intention of distributing any of such Shares and has no arrangement
or understanding with any other persons regarding the distribution of such
Shares (this representation and warranty not limiting such Buyer’s right to sell
the Shares pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws). The Buyer is acquiring the
Shares hereunder in the ordinary course of its business. The Buyer does not have
any agreement or understanding, directly or indirectly, with any person to
distribute any of the Shares.


3.3  Buyer Status. At the time the Buyer receives any of the Shares, the Buyer
will be an “accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3),
(a)(7) or (a)(8) under the Securities Act.
 
 
 

--------------------------------------------------------------------------------

 


3.4            Experience of the Buyer. Such Buyer, either alone or together
with its representatives, have such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. The Buyer is able to bear the economic risk
of an investment in the Shares and, at the present time, is able to afford a
complete loss of such investment.


3.5           General Solicitation. The Buyer is not receiving the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.


ARTICLE IV  
 
COVENANTS OF THE SELLERS
 
 
4.1            Resignation and Appointment of the Company’s Officers and
Directors. 
 
(a)  Effective as of the Closing Date, or such later date as agreed to between
the Buyers and Sellers, (i) the Sellers will cause the Company’s officers to
resign and be duly replaced by the Buyer’s designees; and (ii) the Sellers will
cause the Company to cause the Buyer’s director designees to be duly appointed.
 
(b)  As directed by Buyers, the Sellers will use best efforts to ensure that the
Company’s current directors will remain directors of the Company until the
expiration of the 10-day period beginning on the date of the filing of the
Information Statement relating to a change in majority of directors of the
Company with the SEC pursuant to Rule 14f-1 promulgated under the Exchange Act
(“Information Statement”).
 
ARTICLE V  
 
DELIVERIES & CONDITIONS
 
5.1            Items to be delivered to the Buyers at the Closing by the
Sellers. The Buyers’ obligations to purchase the Shares hereunder is conditioned
on the following closing conditions and deliveries:
 
(a)     Delivery by the Sellers of the following:
 
(i)  copies of the Company’s Articles of Incorporation and amendments thereto,
By-laws and amendments thereto;
 
(ii)  all minutes and resolutions of the board of directors and of the
stockholders (and meetings of stockholders) in possession of the Company;
 
(iii)  stockholder list of the Company;
 
(iv)  all financial statements and tax returns in possession of the Company;
 
(v)  all applicable schedules hereto;
 
 
 

--------------------------------------------------------------------------------

 
 
(vi)  Letters of resignation from the Company’s current officers and directors
to be effective upon Closing and confirming that they have no claim against the
Company in respect of any outstanding remuneration or fees of whatever nature to
be effective upon closing and after the appointments, with the resignation of
the directors to take effect on the expiration of the 10-day period beginning on
the date of the filing of the Information Statement;
 
(vii)  Executed board resolutions authorizing and approving the actions to be
performed by the Company hereunder and appointing designees of the Buyers as
members of the board of directors or officers of the Company as set forth in
Schedule D;
 
(viii)  A certificate of the Secretary or Assistant Secretary of the Company,
dated as of the Closing Date, certifying as to (i) the incumbency of officers of
the Company executing this Agreement and all exhibits and schedules hereto and
all other documents, instruments and writings required pursuant to this
Agreement (the “Transaction Documents”), (ii) a copy of the Articles of
Incorporation and By-Laws of the Company, as in effect on and as of the Closing
Date, and (iii) a copy of the resolutions of the Board of Directors of the
Company authorizing and approving the Company’s execution, delivery and
performance of the Transaction Documents, all matters in connection with the
Transaction Documents, and the transactions contemplated thereby;
 
(ix)  A certificate, executed by the President of the Company as of the Closing
Date, certifying to the fulfillment of all of the conditions to the Buyers’
obligations under this Agreement and certifying that each of the representations
and warranties of the Sellers as set forth in Section 2 of this Agreement are
true and correct in all material respects as of the Closing Date as though made
on and as of the Closing Date;
 
(x)  A duly executed copy of this Agreement;
 
(xi)  The Share Certificates;
 
(xii)  Good standing and existence certificates for the Company from the State
of Nevada;
 
(xiii)  An instruction letter issued by the Company to the Company’s transfer
agent authorizing and instructing the transfer of the Shares from the Sellers to
the Buyer pursuant to this Agreement and the signed instruments of transfer in
the Share Certificates;
 
(xiv)  A duly executed agreement by and between Mr. Steven Chan (“Mr. Chan”) and
the Company in which Mr. Chan agrees to the cancellation of the $54,789 in loans
owed to Mr. Chan by the Company at the Closing (as set forth in Schedule C
hereto); and
 
(xv)  Any other document reasonably requested by the Buyers that the Buyers deem
necessary for the consummation of this transaction.
 
(b) The Buyers are satisfied with their due diligence investigation of the
Company, in their sole discretion;
 
(c) The Buyers’ designees for the officer and director positions of the Company
shall have been duly appointed; and
 
(d) The representations and warranties set forth in Article 2 of this Agreement
shall be true and correct in all material respects. 
 
 
 

--------------------------------------------------------------------------------

 
 
5.2  Items to be delivered at Closing by Buyers. The Seller’s obligations to
sell the Shares hereunder are conditioned on the following closing conditions
and deliveries by the Buyers:
 
(a)  All applicable exhibits and schedules hereto;
 
(b)  A duly executed copy of this Agreement;
 
(c)  An authorized officer of the Buyers shall deliver to the Sellers at the
Closing a certificate certifying that each of the representations and warranties
of the Buyers as set forth in Section 3 of this Agreement are true and correct
in all material respects as of the Closing Date as though made on and as of the
Closing Date;
 
(d)  Any other document reasonably requested by the Sellers that they deem
necessary for the consummation of this transaction; and
 
(e)  The Purchase Price.
 
ARTICLE VI  
 
TERMINATION
 
6.1           Termination. This Agreement may be terminated:
 
(a)  at any time before, or at, Closing by written notice of the Buyers;
 
(b)  prior to the Closing by any Party at any time if any provision (including,
but not limited to, the representations and warranties) of this Agreement that
is applicable to or required to be performed by the other Party shall be
materially untrue or shall become incapable of being accomplished or if any
conditions set forth in Article 5 hereof have not been fully satisfied as of the
Closing Date;
 
Upon termination of this Agreement for any reason, in accordance with the terms
and conditions set forth in this paragraph, each Party shall bear its own costs
and expenses.
 
ARTICLE VII  
 
INDEMNIFICATION


7.1           Indemnification.
 
(a)  Obligation of Sellers to Indemnify. Sellers agree to indemnify, defend and
hold harmless Buyers (and their directors, officers, employees, affiliates,
stockholders, debenture holders, agents, attorneys, successors and assigns) from
and against all losses, liabilities, damages, deficiencies, costs or expenses
(including interest, penalties and reasonable attorneys’ and consultants’ fees
and disbursements) (collectively, “Losses”) based upon, arising out of or
otherwise in respect of any (i) inaccuracy in any representation or warranty of
the Sellers contained in this Agreement; (ii) breach by the Sellers of any
covenant or agreement contained in this Agreement; (iii) Losses with respect to
that certain Purchase and Sale Agreement dated December 15, 2004 between
Driftwood Ventures, Inc. and Serena Tan; and (iv) Losses with respect to that
certain Retainer Agreement between Driftwood Ventures, Inc. and Lawrence
Stephenson.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  Obligation of Buyers to Indemnify. Buyers agrees to indemnify, defend and
hold harmless Sellers from and against all Losses based upon, arising out of or
otherwise in respect of any (i) inaccuracy in any representation or warranty of
the Buyers contained in this Agreement or (ii) breach by the Buyers of any
covenant or agreement contained in this Agreement.
 
(c)  Notice and Opportunity to Defend. Promptly after receipt by any person
entitled to indemnity under this Agreement (an “Indemnitee”) of notice of any
demand, claim or circumstances which, with the lapse of time, would or might
give rise to a claim or the commencement (or threatened commencement) of any
action, proceeding or investigation (an “Asserted Liability”) that may result in
a Loss, the Indemnitee shall give notice thereof (the “Claims Notice”) to any
other party (or parties) who is or may be obligated to provide indemnification
pursuant to Section 7.1(a) (the “Indemnifying Party”). The Claims Notice shall
describe the Asserted Liability in reasonable detail and shall indicate the
amount (estimated, if necessary and to the extent feasible) of the Loss that has
been or may be suffered by the Indemnitee.
 
(d)  The Indemnifying Party may elect to compromise or defend, at its own
expense and by its own counsel, any Asserted Liability. If the Indemnifying
Party elects to compromise or defend such Asserted Liability, it shall within 30
days after the date the Claims Notice is given (or sooner, if the nature of the
Asserted Liability so requires) notify the Indemnitee of its intent to do so,
and the Indemnitee shall cooperate, at the expense of the Indemnifying Party, in
the compromise of, or defense against, such Asserted Liability. If the
Indemnifying Party elects not to compromise or defend the Asserted Liability,
fails to notify the Indemnitee of its election as herein provided or contests
its obligation to indemnify under this Agreement, the Indemnitee may pay,
compromise or defend such Asserted Liability and all reasonable expenses
incurred by the Indemnitee in defending or compromising such Asserted Liability,
all amounts required to be paid in connection with any such Asserted Liability
pursuant to the determination of any court, governmental or regulatory body or
arbitrator, and amounts required to be paid in connection with any compromise or
settlement consented to by the Indemnitee, shall be borne by the Indemnifying
Party. Except as otherwise provided in the immediately preceding sentence, the
Indemnitee may not settle or compromise any claim over the objection of the
Indemnifying Party. In any event, the Indemnitee and the Indemnifying Party may
participate, at their own expense, in (but the Indemnitee may not control) the
defense of such Asserted Liability. If the Indemnifying Party chooses to defend
any claim, the Indemnitee shall make available to the Indemnifying Party any
books, records or other documents within its control that are necessary or
appropriate for such defense.
 
ARTICLE VIII  
 
MISCELLANEOUS
 
8.1           Survival of Representations, Warranties and Agreements. All
representations, warranties and statements made by a Party in this Agreement or
in any document or certificate delivered pursuant hereto shall survive the
Closing Date. Each of the Parties hereto is executing and carrying out the
provisions of this Agreement in reliance upon the representations, warranties
and covenants and agreements contained in this Agreement or at the Closing of
the transactions herein provided for and not upon any investigation which it
might have made or any representation, warranty, agreement, promise or
information, written or oral, made by the other Party or any other person other
than as specifically set forth herein.
 
8.2           Access to Books and Records. During the course of this transaction
through Closing, the Sellers agrees to make available for inspection all Company
corporate books, records and assets, and otherwise afford the Buyers and their
respective representatives, reasonable access to all documentation and other
information concerning the business, financial and legal conditions of the
Company for the purpose of conducting a due diligence investigation thereof.
Such due diligence investigation shall be for the purpose of satisfying each
Party as to the business, financial and legal condition of the Company for the
purpose of determining the desirability of consummating the proposed
transaction. The Parties further agree to keep confidential and not use for
their own benefit, except in accordance with this Agreement any information or
documentation obtained in connection with any such investigation.
 
 
 

--------------------------------------------------------------------------------

 
 
8.3           Further Assurances. If, at any time after the Closing, the Parties
hereby mutually agree that any further deeds, assignments or assurances in law
or any other things are necessary, desirable or proper to complete the
transactions contemplated hereby in accordance with the terms of this Agreement
or to vest, perfect or confirm, of record or otherwise, the title to any
property or rights of the Parties hereto, the Parties agree that their proper
officers and directors shall execute and deliver all such proper deeds,
assignments and assurances in law and do all things necessary, desirable or
proper to vest, perfect or confirm title to such property or rights and
otherwise to carry out the purpose of this Agreement, and that the proper
officers and directors the Parties are fully authorized to take any and all such
action.
 
8.4           Notice. All communications, notices, requests, consents or demands
given or required under this Agreement shall be in writing and shall be deemed
to have been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the Party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by that Party by notice in the
manner provided herein:
 
If to the Sellers:


Mr. Darcy Krell
P. O. Box 40
Gabriola, British Columbia
Canada  V0R 1Z0
Tel: 604-831-2739
Fax: 604-831-2735 


If to Buyers:


Trinad Capital Master Fund, Ltd.
2121 Avenue of the Stars
Suite 2550
Los Angeles, CA 90067
Attn: Jay Wolf
Tel: 310-601-2500
Fax: 310-277-2741


With a copy to:


Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
Chrysler Center
666 Third Avenue
New York, NY 10017
Attn: Kenneth Koch, Esq.
Fax: 212-983-3115
 
 
 

--------------------------------------------------------------------------------

 


8.5           Entire Agreement. This Agreement, the Exhibits and Schedules
hereto and any instruments and agreements to be executed pursuant to this
Agreement, set forth the entire understanding of the Parties hereto with respect
to its subject matter, merges and supersedes all prior and contemporaneous
understandings with respect to its subject matter and may not be waived or
modified, in whole or in part, except by a writing signed by each of the Parties
hereto. No waiver of any provision of this Agreement in any instance shall be
deemed to be a waiver of the same or any other provision in any other instance.
Failure of any Party to enforce any provision of this Agreement shall not be
construed as a waiver of its rights under such provision.
 
8.6            Successors and Assigns. This Agreement shall be binding upon,
enforceable against and inure to the benefit of, the Parties hereto and their
respective heirs, administrators, executors, personal representatives,
successors and assigns, and nothing herein is intended to confer any right,
remedy or benefit upon any other person. This Agreement may not be assigned by
the Sellers except with the prior written consent of the Buyers. This Agreement
and all of the obligations of the Sellers may be assigned by the Buyers without
the prior notice to the Sellers or written consent of the Sellers and upon
assignment, all of the rights and obligations of Buyer shall be the rights and
obligations of the Buyers’ designated assignee.
 
8.7           Governing Law. This Agreement shall in all respects be governed by
and construed in accordance with the laws of the State of California, USA that
are applicable to agreements made and fully to be performed in such state,
without giving effect to conflicts of law principles.
 
8.8           Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
8.9           Construction. Headings contained in this Agreement are for
convenience only and shall not be used in the interpretation of this Agreement.
References herein to Articles, Sections and Exhibits are to the articles,
sections and exhibits, respectively, of this Agreement. The Schedules hereto are
hereby incorporated herein by reference and made a part of this Agreement. As
used herein, the singular includes the plural, and the masculine, feminine and
neuter gender each includes the others where the context so indicates.
 
8.10         Severability. If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, this Agreement
shall be interpreted and enforceable as if such provision were severed or
limited, but only to the extent necessary to render such provision and this
Agreement enforceable.
 
8.11         Arbitration. Any controversy arising out of, connected to, or
relating to any matters herein of the transactions with the Parties hereto on
behalf of the undersigned, or this Agreement, or the breach thereof, including,
but not limited to any claims of violations of federal and/or state securities
laws, banking statutes, consumer protection statutes, federal and/or state
anti-racketeering (e.g. RICO) claims as well as any common law claims and any
state law claims of fraud, negligence, negligent misrepresentations, and/or
conversion, or the laws of any territory, country or jurisdiction, shall be
settled by arbitration; and in accordance with this paragraph any judgment on
the arbitrator’s award may be entered in any court having jurisdiction thereof.
In the event of such a dispute, each Party agrees to arbitration conducted
through the auspices of American Arbitration Association. Venue for any action
shall lie in Nevada, USA.
 
8.12         Confidentiality; Public Disclosure. Each of the parties hereto
hereby agrees that the information obtained pursuant to the negotiation and
execution of this Agreement shall be treated as confidential and not be
disclosed to third parties who are not agents of one of the Parties to this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
8.13         Notification of Certain Matters. Each Party shall give prompt
notice to the other of (i) the occurrence or non-occurrence of any event, the
occurrence or non-occurrence of which is likely to cause any representation or
warranty of such party contained in this Agreement to be untrue or inaccurate
and (ii) any failure of such Party to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder;
provided, however, that the delivery of any notice pursuant to this
Section shall not limit or otherwise affect any remedies available to the Party
receiving such notice. Further, disclosure pursuant to this Section shall not be
deemed to amend or supplement the Schedules hereto or prevent or cure any
misrepresentations, breach of warranty or breach of covenant.
 
8.14         Currency. The parties hereto agree that all monetary amounts set
forth herein are referenced in United States dollars, unless otherwise stated.
 
8.15         Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the Party drafting such agreement or document.
 
8.16         Counterparts. This Agreement may be executed in counterparts and by
facsimile signatures. In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid and binding obligation of the
Party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.
All such counterparts shall together constitute one and the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
 



IN WITNESS WHEREOF, each of the Parties hereto has executed this Agreement as of
the date first set forth above.


SELLERS:


[Signatures set forth on Schedule A]












BUYERS:


[Signatures set forth on Schedule B]
 

       SELLERS AUTHORIZED REPRESENTATIVE:  
   
   
  By:  /s/ Darcy Krell  

--------------------------------------------------------------------------------

Darcy Krell    


 
 
 

--------------------------------------------------------------------------------

 


Schedule A
Sellers




Sellers
Shares
Signature
Ray Anderson
8,000
/s/ Ray Anderson
Heather Atford
40,000
/s/ Heather Atford
Vic Brothers
60,000
/s/ Vic Brothers
Steven Chan
3,400,000
/s/ Steven Chan
Winch Chung
40,000
/s/ Winch Chung
Richard Cox
50,000
/s/ Richard Cox
Bob Dahling
60,000
/s/ Bob Dahling
Susan Dawson
40,000
/s/ Susan Dawson
Adam Dore
40,000
/s/ Adam Dore
Rene Douglas
10,000
/s/ Rene Douglas
John Essex
10,000
/s/ John Essex
Thomas Fung
60,000
/s/ Thomas Fung
Ed Gisler
50,000
/s/ Ed Gisler
Jasmine Grant
9,000
/s/ Jasmine Grant
Ted Hayes
12,000
/s/ Ted Hayes
Kenyon Hearl
10,000
/s/ Kenyon Hearl
Randy Lovell
10,000
/s/ Randy Lovell
Robert Marshall
40,000
/s/ Robert Marshall
Keith Smith
1,500,000
/s/ Keith Smith
Jane Robins
12,000
/s/ Jane Robins
TOTAL:
5,461,000
 


 
 
 

--------------------------------------------------------------------------------

 
 

 
Schedule B
Buyers


Buyers
Shares
Consideration
Signature
Trinad Capital Master Fund, Ltd.
5,461,000
$750,000
/s/ Jay Wolf
TOTAL:
5,461,000
$750,000
 


 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Schedule C
Schedule of Liabilities




● A total of $54,789.00 in loans (the “Loans”) to the Company by Mr. Steven
Chan, president of the Company, which Loans will be cancelled in their entirety
by Mr. Chan at the Closing.






 
 

--------------------------------------------------------------------------------

 


 
Schedule D
Officer and Director Appointments

 
Officers:


Name:

--------------------------------------------------------------------------------

 
Position:
Robert S. Ellin
 
Chief Executive Officer and President
Charles Bentz
 
Chief Financial Officer and Treasurer
Daniel Kim
 
Controller
Jay Wolf
 
Secretary





Directors:




Robert S. Ellin
Barry Regenstein

 
 
 
 

--------------------------------------------------------------------------------

 



Exhibit A


Disclosure Schedules


Schedule 2.7(a) - Company Agreements


The Company is a party to the following agreements:


1. Agreement for transfer agent services with Empire Stock Transfer Inc. (no
amounts are currently owed under this agreement)







 
4127762v.4 (DFTW FINAL 9-27-07)

 